department of the treasury internal_revenue_service washington d c t a x e x e m p t a n d g o v e r n m e n t e n t i t i e s d i v i s i o n employer_identification_number fax number contact person contact number identification_number number release date date uil legend x dear ------------ we have considered your application_for recognition of exemption from federal_income_tax under sec_501 of the internal_revenue_code you initially applied for recognition of exemption under sec_501 in a letter dated date you requested that we consider you for exemption as an organization described in sec_501 in a letter dated date you state that you are seeking exemption based on satisfying the requirements of sec_501 based on the information submitted we have concluded that you do not qualify for exemption under sec_501 nor do you qualify for exemption under sec_501 the bases for our conclusions are set forth below your organizing instrument is a_trust agreement executed and effective date by and between the participating members and the trustees to enable the participating members to fund the costs of workers’ compensation insurance coverage through a self-insurance program four individuals as trustees and the same four individuals as participating members representing four separate organizations signed the trust agreement the trust agreement states that each participating member shall contribute a proportionate share of funds to be held in trust for the payment of workers’ compensation insurance coverage and that the participating members shall also place on deposit with the chairman of the workers’ compensation board such securities as that individual deems necessary of the kind prescribed by your state banking law your trust agreement as amended date states that you shall be managed by four trustees all of whom shall be officers partners members or employees of members the trustees shall be elected by ballot at the annual meeting of the members or at a special meeting of the members which may be called by the trustees the four individuals receiving the greatest number of votes shall be elected trustees in the case of death resignation refusal or inability to act by any trustee a successor trustee may be appointed by the remaining trustees such successor to serve until the next election of trustees by the members in your letter dated date you state that the workers’ compensation board’s adopted rules regulations groups self insurance which are the rules and regulations promulgated by the workers’ compensation board and under which you operate provide that members of the trusts appoint the trustees and the names of the trustees are forwarded to the state workers’ compensation board the state retains the right to make sure that elections are pursuant to the rules and regulations and the state requires notice of election within ten days of election in your application with regard to your membership you state that each member must be a state x facility the sic code standard industrial classification code division structure as published in the united_states department of commerce’s standard industrial classification code manual for any new member must be in one of two particular groups and the governing ncci codes must be from a select list you explain that the sic_codes referred to include ten specific types of x facilities and that the ncci class codes referred to include fourteen specific types of x facilities you state that your primary activity is providing a cost-effective market for your state x facilities to obtain workers’ compensation coverage and that you have developed methods to mitigate costs and enable members to achieve a stable required_contribution your secondary area of importance is your ongoing compliance with your state’s workers’ compensation laws as a n example of this area your application to accept a new member is a form that has been approved by the state your third area of importance is your ongoing development of new members your last activity of importance is your allocation of investments although your state articulates what investments can be made your administrator must ensure the compliance with these rules you state that your only sources of financial support are the contributions of premiums from your members and investment_income in your letter dated date in order to show that you were established by your state you submitted a document from the state workers’ compensation board entitled notice of qualification as group self-insurer under the workers’ compensation law the document states that you in the x industry having executed and filed the agreement and undertaking deposited a surety bond and complied with all other conditions provided for in the decision of the chairman workers’ compensation board dated concurrent the status of a group self-insurer under the workers’ compensation law became effective as of date provided that at least six employers generating in the aggregate no less than five hundred thousand dollars in pure premium at current rates become participating employers on or before date the document states it was given the 1st day of july under the hand of the chairman and seal of the workers’ compensation board in response to the service’s request for you to provide documents that show you provide workmen’s compensation insurance to any employer in the state you provided a copy of the adopted rules regulations groups self insurance you stated that you provide workers’ compensation insurance to any employee in the x industry which meets the classification codes established by the workers’ compensation board as noted in the rules and regulations the rules and regulations provide among other matters that all group members in a group self-insurer must be classified within the same or a related sic code operating as self-insurers and that all group members must be members in good standing in an industry-specific trade_association the rules and regulations also provide that a group self insurer that fails to satisfy the requirements set forth in the rules and regulations to maintain authorization to operate as a group may be subject_to dissolution at the direction of the chair you state that the state extends financial support to organizations under the workers’ compensation board and that in the event of the dissolution of one of these organizations should the organization not be able to pay employee claims the state would not be relieved from the financial liability of making the payments as the final guarantor of these claim payments the state’s financial support is established sec_501 of the code provides for the exemption from federal_income_tax of business_leagues chambers_of_commerce real-estate boards or boards_of_trade not organized for profit and no part of the net_earnings of which inures to the benefit of any private_shareholder_or_individual sec_501 of the code provides for the exemption of any membership_organization if- i such organization is established before date by a state exclusively to reimburse its members for losses arising under workmen’s compensation acts ii such state requires that the membership of such organization consist of- such state and ii all persons and governmental entities who self-insure against such losses i all persons who issue insurance coveri ng workmen’s compensation losses i such organization is created by state law and is organized and operated under iii such organization operates as a non-profit organization by- ii reducing initial premiums in anticipation of investment_income i returning surplus income to its members or workmen’s compensation policyholders on a periodic basis and in and sec_501 of the code provides for the exemption of any organization including a mutual_insurance_company if- state or with is not employer in seeks either by or by periods such insurance and meets other reasonable requirements relating thereto purchased by an employer and ii such organization must provide workmen’s compensation insurance to any providing the initial operating capital of such organization and ii in the case of ii provide related coverage which is incidental to workmen’s compensation insurance the state for employees in the state or temporarily assigned out-of-state which iii i the state makes a financial commitment with respect to such organization respect to which state law provides significant disincentives if such insurance extending the full faith and credit of the state to the initial debt of such organization i provide workmen’s compensation insurance which is required by state law law exclusively to- the state legislature or by both after the date of enactment of this subparagraph the assets of such organization the state upon dissolution or state law does not permit the dissolution of such organization and iv the majority of the board_of directors or oversight body of such organization are appointed by the chief_executive_officer or other executive branch official of the revert to state by sec_1_501_c_6_-1 of the income_tax regulations provides that a business league is an association of persons having some common business_interest the purpose of which is to promote such common interest and not to engage in a regular business of a kind ordinarily carried on for profit it is an organization of the same general class as a chamber of commerce or board_of trade thus its activities should be directed to the improvement of business conditions of one or more lines of business as distinguished from the performance of particular services for individual persons an organization whose purpose is to engage in a regular business of a kind ordinarily carried on for profit even though the business is conducted on a cooperative basis or produces only sufficient income to be self-sustaining is not a business league an association engaged in furnishing information to prospective investors to enable them to make sound investments is not a business league since its activities do not further any common business_interest even though all of its income is devoted to the purpose stated revproc_74_81 1974_1_cb_135 holds that a nonprofit organization formed to promote the business welfare and interest of persons engaged in the contracting trade and related industries and whose principal activity is to provide its members with group workmen’s compensation insurance is not entitled to exemption under sec_501 of the code the revenue_ruling cites rev ruls 1968_1_cb_264 and 1968_1_cb_265 which hold that an activity that serves as a convenience or economy to members in the operation of their businesses is a particular service of the type proscribed under sec_501 the revenue_ruling concludes that by providing group workmen’s compensation insurance for its members the organization relieves the members of obtaining this insurance on an individual basis resulting in a convenience in the conduct of their businesses therefore the organization is rendering particular services for individual persons as distinguished from the improvement of business conditions in the contracting and related ind ustries generally although you were formed in accordance with certain state laws pertaining to workers’ compensation law and were accepted by the state workers’ compensation board effective date as a group self-insurer and you are subject_to its rules and regulations you have not provided any documentation showing that you were specifically created or established by the state you were created as the result of a_trust agreement executed and effective date by and between the participating members and the trustees for this reason you do not meet the requirements provided in sec_501 of the code each of your members for which you provide workers’ compensation insurance as your primary activity must be a state x facility and be described as an organization listed as one of ten specific types under a particular standard industrial classification code or described as one of fourteen specific types under a particular ncci class code you provide workers’ compensation insurance to any employee in the x industry which meets these classification codes which you state are established by the workers’ compensation board as noted in the rules and regulations which you are required to follow these rules however do not coincide with the requirements under sec_501 of the code which provides that organizations must provide workmen’s compensation insurance to any employer in the state which seeks such insurance and meets other reasonable requirements for this reason you do not meet the requirements provided in sec_501 your trust agreement as amended states that you shall be managed by four trustees all of whom shall be officers partners members or employees of members the trustees shall be elected by ballot at the annual meeting of the members or at a special meeting of the members which may be called by the trustees and a successor trustee may be appointed by the remaining trustees the workers’ compensation board’s adopted rules regulations groups self insurance under which you operate provide that members of the trusts appoint the trustees and the names of the trustees are forwarded to the state workers’ compensation board the state retains the right to make sure that elections are pursuant to the rules and regulations sec_501 of the code requires that the majority of the board_of directors or oversight body of the organization be appointed by the chief_executive_officer or other executive branch official of the state by the state legislature or by both the legislative_history of this code section indicates that congress intended the oversight body to be comparable to a board_of directors see h_r rep no 105th cong 1st sess - a board_of directors traditionally has the authority to select direct monitor compensate and fire the officers of the organization and make decisions on extraordinary matters in your operation your trustees carry out these activities your state’s workmen’s compensation bureau possesses only monitoring power and performs none of the traditional activities of a board_of directors for this reason you do not meet the requirements provided in sec_501 your primary activity the provision of a cost-effective market for your state x facilities to obtain workers’ compensation coverage and your development of methods to mitigate costs and enable members to achieve a stable required_contribution is described in revrul_74_81 supra as rendering particular services for individual persons as distinguished from the improvement of business conditions in an industry generally since this activity of rendering particular services for individual persons is your primary activity you are not described in sec_501 of the code pursuant to sec_1_501_c_6_-1 of the regulations accordingly for these reasons you do not qualify for exemption as an organization described in sec_501 or as an organization described in sec_501 of the code and you must file federal_income_tax returns you have the right to protest this ruling if you believe it is incorrect to protest you should submit a statement of your views to this office with a full explanation of your reasoning this statement signed by one of your officers must be submitted within days from the date of this letter you also have a right to a conference in this office after your statement is submitted you must request the conference if you want one when you file your protest statement if you are to be represented by someone who is not one of your officers that person will need to file a proper power_of_attorney and otherwise qualify under our conference and practices requirements if we do not hear from you within days this ruling will become final and a copy will be forwarded to the ohio tax exempt and government entities te_ge office thereafter any questions about your federal_income_tax status should be directed to that office either by calling a toll free number or sending correspondence to internal_revenue_service te_ge customer service p o box cincinnati oh in the event this ruling becomes final it will be made available for public inspection under sec_6110 of the code after certain deletions of identifying information are made for details see enclosed notice notice of intention to disclose a copy of this ruling with deletions that we intend to make available for public inspection is attached to notice if you disagree with our proposed deletions you should follow the instructions in notice if you decide to protest this ruling your protest statement should be sent to the address shown below if it is convenient you may fax your reply using the fax number shown in the heading of this letter if you fax your reply please contact the person identified in the heading of this letter by telephone to confirm that your fax was received internal_revenue_service te_ge constitution ave n w pe-3n3 washington d c if you do not intend to protest this ruling and if you agree with our proposed deletions as shown in the letter attached to notice you do not need to take any further action if you have any questions please contact the person whose name and telephone number are shown in the heading of this letter enclosure notice lois g lerner director exempt_organizations rulings agreements sincerely yours
